Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                      Page 1 of 22 PageID 397



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

MICAH CROFFORD BROWN,                                §
                                                     §
                 Petitioner,                         §
                                                     §
v.                                                   § No. 3:19-cv-2301-L-BN
                                                     §
DIRECTOR, Texas Department of Criminal               §
Justice, Correctional Institutions Division,         § CASE INVOLVING THE DEATH
                                                     § PENALTY
                                                     §
                 Respondent.                         §


         MOTION TO MODIFY OR SUSPEND SCHEDULING ORDER DUE TO
                    EXTRAORDINARY CIRCUMSTANCES

        Petitioner, Micah Crofford Brown, moves this Court to modify or suspend the scheduling

order in this capital habeas corpus proceeding due to the effects of the COVID-19 pandemic.

Alternatively, Petitioner seeks to have these federal proceedings stayed after the filing of his Petition

for Writ of Habeas Corpus, to account for the ongoing impact of COVID-19.

        Mr. Brown is contemporaneously filing an initial Petition for Writ of Habeas Corpus. The

Petition is timely under 28 U.S.C. §§ 2244(d)(1)(A) and (d)(2), and it complies with the requirements

of Rule 2 of the Rules Governing § 2254 Cases in the District Courts. However, Mr. Brown is filing

under extraordinary circumstances that compelled a state-wide declaration of disaster in Texas that

has been in effect since March 13, 2020, and that have prevented his counsel from completing the

diligent investigation they began before the nation, state, and city-wide attempts to stem the spread

of COVID-19 came into effect. Mr. Brown requests that the Court modify or suspend the scheduling

order to provide him a reasonable time to amend his Petition after limitations on investigation are

lifted and before the State is required to answer.

        The reasons for this motion are set forth below in the brief in support.
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20      Page 2 of 22 PageID 398




DATED: September 11, 2020         Respectfully submitted,

                                  MAUREEN FRANCO
                                  FEDERAL PUBLIC DEFENDER


                                  /s/ Timothy P. Gumkowski
                                  Timothy P. Gumkowski
                                  Texas Bar No. 24104788
                                  Assistant Federal Defender
                                  Office of the Federal Public Defender
                                  Capital Habeas Unit
                                  919 Congress, Suite 950
                                  Austin, Texas 78701
                                  737-207-3007 (tel.)
                                  512-499-1584 (fax)
                                  Tim_gumkowski@fd.org

                                  Counsel for Petitioner Micah Crofford Brown




                                     2
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20   Page 3 of 22 PageID 399
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                                             Page 4 of 22 PageID 400



                                              TABLE OF AUTHORITIES

Cases                                                                                                                            Page(s)

Brewer v. Davis,
   No. 2:15-cv-00050, ECF No. 40 (N.D.Tex. May 5, 2016) ........................................................ 15

Brown v. Davis,
   No. 1:19-cv-01796, slip op. (E.D.Cal. Aug. 27, 2020) ................................................................. 8

Brown v. State,
   No. AP-77,019, 2017 WL 5453765 (Tex. Crim. App. Sept. 16, 2015) ...................................... 4

Ex parte Brown,
   No. WR-85,341-01, 2019 WL 4317041 (Sept. 11, 2019) ........................................................... 4

Cade v. Davis,
   No. 3:17-cv-3396, ECF No. 49 (N.D.Tex. Nov. 11, 2018) ....................................................... 15

Cowan v. Davis,
   No. 1:19-cv-00745, 2020 WL 1503423 (E.D.Cal. Mar. 30, 2020) .............................................. 8

Cowan v. Davis,
   No. 1:19-cv-00745, 2020 WL 4698968 (E.D.Cal. Aug. 13, 2020) .............................................. 8

Fitzgerald v. Shinn,
   No. CV-19-5219, 2020 WL 3414700 (D.Ariz. Jun. 22, 2020) .................................................... 8

Holland v. Florida,
   560 U.S. 631 (2005) ............................................................................................................... 2, 14

Hutto v. Cain,
   No. 3:20-CV-98, slip op. (S.D.Miss. Jun. 6, 2020) ...................................................................... 8

Nunnery v. Gittere,
   No. 3:19-cv-00618 (D. Nev. Aug. 24, 2020), ECF No. 19......................................................... 16

Pickens v. Shoop,
   No. 1:19-cv-558, 2020 WL 3128536 ........................................................................................... 8

Rubio v. Davis,
   No. 1:18-cv-00088, ECF No. 18 (S.D.Tex. Sept. 4, 2019), ECF No. 26 .................................. 15

United States v. Crusius,
   No. EP-20-CR-0039-DCG, ECF No. 95 (Memorandum Opinion and Order)
   (W.D.Tex. Jul. 28, 2020) ............................................................................................................. 8




                                                                   ii
 Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                                                  Page 5 of 22 PageID 401



Statutes

18 U.S.C. § 3599 ................................................................................................................................ 4

28 U.S.C. § 2244(d)(1) ................................................................................................................... 4, 8

28 U.S.C. § 2244(d)(1)(A) .......................................................................................................... 1, 4, 5

28 U.S.C. § 2244(d)(1)(B-D) .............................................................................................................. 4

28 U.S.C. § 2244(d)(1)(D)............................................................................................................ 2, 14

28 U.S.C. § 2244(d)(2) ................................................................................................................... 1, 4

Other Authorities

ABA, Guidelines for the Appointment and Performance of Defense Counsel in
  Death Penalty Cases, 31 Hofstra L. Rev. 913 (2003) ................................................ 9, 10, 11, 12

ABA, Supplementary Guidelines for the Mitigation Function of Defense Teams in
  Death Penalty Cases, 36 Hofstra L. Rev. 679 (2008) ............................................................ 9, 10

Fed. R. Civ. P. 15(a)(1)(B) ............................................................................................................ 3, 14

Fed. R. Civ. P. 15(a)(2) ................................................................................................................. 3, 15

Fed. R. Civ. P. 15(c)(1) ................................................................................................................. 2, 14

Rules Governing § 2254 Cases in the District Courts, Rule 2 ........................................................... 1




                                                                        iii
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                     Page 6 of 22 PageID 402



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

MICAH CROFFORD BROWN,                              §
                                                   §
                 Petitioner,                       §
                                                   §
v.                                                 § No. 3:19-cv-2301-L-BN
                                                   §
DIRECTOR, Texas Department of Criminal             §
Justice, Correctional Institutions Division,       § CASE INVOLVING THE DEATH
                                                   § PENALTY
                 Respondent.                       §
                                                   §


BRIEF IN SUPPORT OF MOTION TO MODIFY OR SUSPEND SCHEDULING ORDER
               DUE TO EXTRAORDINARY CIRCUMSTANCES


       I. Introduction

       Petitioner moves this Court to modify or suspend the current scheduling order, ECF No.

26, due to the effects of the COVID-19 pandemic. Contemporaneously, Mr. Brown is filing an initial

Petition for Writ of Habeas Corpus (“Petition”). The Petition is timely under 28 U.S.C. §§

2244(d)(1)(A) and (d)(2), and complies with the requirements of Rule 2 of the Rules Governing §

2254 Cases in the District Courts (“Habeas Rules”). However, Mr. Brown is filing under

extraordinary circumstances that compelled a state-wide declaration of disaster that has been in effect

since March 13, 2020, and that have prevented his counsel from completing the diligent investigation

they began before the necessary efforts to curb the spread of COVID-19 came into effect. The

limitations on investigation that were, and continue to be, necessary to fight the pandemic justify

modifying the scheduling order so that the order does not produce inefficient and inequitable results

that the Court could not have foreseen or intended. Specifically, Mr. Brown moves this Court to

modify or suspend the scheduling order to give him a reasonable time to amend the Petition after
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                      Page 7 of 22 PageID 403



limitations on investigation are lifted and before the State is required to answer. The disaster

declaration was issued and the limitations took effect on March 13, 2020. This was 182 days before

September 11, 2020, the expiration of the one-year period that Congress set as the time for filing a

federal habeas petition under normal circumstances. Under these circumstance, that time would

seem reasonable.

        Alternatively, Mr. Brown seeks a stay of these proceedings to account for the ongoing effects

of COVID-19.

        Restrictions on travel and interpersonal contact that are necessary to slow the spread of

COVID-19 have prevented Mr. Brown’s counsel from fulfilling their statutory and ethical duty to

fully investigate this case, and the claims available—or potentially available—to Mr. Brown. Under

prevailing professional norms of capital post-conviction representation, and the specific facts of this

case, as discovered through counsel’s diligent investigation, at a minimum, counsel must interview

witnesses—in person—and have Mr. Brown evaluated by experts. The pandemic has made neither

of things possible since March 13, 2020.

        The evidence developed through that further investigation—when it is possible—may support

(1) allegations timely raised in the Petition, (2) new allegations that, pursuant to Fed. R. Civ. P.

15(c)(1), relate back to a claim timely raised in the Petition, (3) new allegations or claims that do not

relate back but for which Mr. Brown is entitled to equitable tolling under Holland v. Florida, 560

U.S. 631, 649 (2005). Or, the evidence may form (4) the factual predicate for a new claim or claims

that could not have been discovered earlier, and that therefore will be timely under 28 U.S.C. §

2244(d)(1)(D) if filed within one year of the restrictions being lifted. No one can know for certain

what evidence is out of reach due to the limitations imposed by efforts to slow the spread of the

disease. But the investigation so far points to additional, favorable evidence that is inaccessible

through the exercise of due diligence.


                                                   2
    Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                 Page 8 of 22 PageID 404



         The evidence became inaccessible on or about March 13, 2020, when Governor Greg

Abbott declared a state of disaster for the State of Texas, and the Federal Defender, like others,

restricted travel and other activities in order to preserve individual and public health and safety. It

was also on March 13, 2020, in accordance with the Governor’s declaration and in effort to prevent

and mitigate the spread of the virus, the Texas Department of Criminal Justice (“TDCJ”) suspended

visitation at all of its facilities.

         Under the current scheduling order, and Fed. R. Civ. P. 15(a)(1)(B), Mr. Brown may amend

his petition “once as a matter of course” 111 days after September 11. The order gives the State 90

days to answer, and an amendment would be due 21 days later. The extraordinary and prolonged

restrictions created by the pandemic could constitute grounds for allowing further or delayed

amendment of the Petition under Fed. R. Civ. P. 15(a)(2). Indeed, on September 7, 2020, Governor

Abbott extended the statewide disaster declaration for COVID-19.1

         These amendments and related filings will likely draw additional responses from the State.

Under these extraordinary circumstances, the more efficient and equitable approach would be to

delay the State’s answer until Mr. Brown has had a reasonable time (183 days), after the restrictions

and limitations are lifted, to complete his investigation and amend “as a matter of course.”

         Present circumstances leave a great deal of uncertainty. No one can know when infection

rates will allow the relaxation of travel restrictions and other impediments to investigation. No one

can say when TDCJ will reopen prisons to visitors or professionals. By filing his Petition and this

Motion, Mr. Brown reduces some of the uncertainty. He provides notice of extraordinary

circumstances and their effects on his ability to plead claims through due diligence. He requests that

the scheduling order be modified so as to avoid unnecessary work, confusion, or surprise, and so


1
 https://gov.texas.gov/news/post/governor-abbott-extends-statewide-disaster-declaration-for-covid-
19-5

                                                  3
    Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                Page 9 of 22 PageID 405



that the State and this Court have expectations borne of the most accurate and current information

available. That is, Mr. Brown is doing everything within his power to avoid undue delay or prejudice

to his interests or the State’s.

         II. Procedural History

         Micah Crofford Brown was convicted of capital murder in Hunt County, Texas on May 24,

2013, and sentenced to death on June 3, 2013. The Texas Court of Criminal Appeals (“CCA”)

affirmed Mr. Brown’s conviction and sentence on September 16, 2015. Brown v. State, No. AP-

77,019, 2017 WL 5453765 (Tex. Crim. App. Sept. 16, 2015). No petition for writ of certiorari was

filed.

         Prior to his judgment becoming final, Mr. Brown properly filed an application for state

habeas corpus relief on January 15, 2015, while his direct appeal was pending. On September 11,

2019, the CCA denied Mr. Brown relief in his state habeas proceedings. See Ex parte Brown, No.

WR-85,341-01, 2019 WL 4317041 (Sept. 11, 2019). Because his properly filed state habeas

application was pending on the date his judgment became final, the presumptive one-year limitations

period for filing a federal habeas petition did not begin to run until the CCA denied relief in Mr.

Brown’s state habeas proceedings.2 See 28 U.S.C. §§ 2244(d)(1)(A), 2244(d)(2).

         On October 23, 2019, a magistrate judge of this Court appointed the Capital Habeas Unit in

the Office of the Federal Public Defender for the Western District of Texas, as counsel of record

for Mr. Brown pursuant to 18 U.S.C. § 3599.3 ECF No. 9. In the order appointing counsel, the

magistrate judge also set a deadline of May 1, 2020, for Mr. Brown to file his federal habeas corpus



2
  Congress has identified three additional triggering events that can act to commence the limitations
period. See 28 U.S.C. § 2244(d)(1)(B-D). If more than one of the four trigger events applies, the
“limitation period shall run from the latest” of the applicable events. 28 U.S.C. § 2244(d)(1).
3
  Mr. Brown, through state habeas counsel, sought the appointment of federal habeas counsel on
September 27, 2019. ECF No. 1.

                                                 4
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                    Page 10 of 22 PageID 406



petition. Id. This deadline was 133 days prior to the presumptive 1-year statutory deadline of

September 11, 2020.4

       On March 23, 2020, Mr. Brown moved to have the May 1, 2020 deadline reset to comply

with the presumptive 1-year date set forth in 28 U.S.C. § 2244(d)(1)(A), or alternatively, for a 60-day

extension. ECF No. 22. Mr. Brown’s motion cited the “rapidly developing circumstances related to

the novel coronavirus, COVID-19,” as a basis for the motion. Id. at 1. On April 17, 2020, the Court

granted, in part, Mr. Brown’s motion, granting a 60-day extension to the May 1 deadline, making the

due date July 1, 2020. ECF No. 24.

       On June 9, 2020, Mr. Brown filed a second motion to extend the deadline to file his habeas

petition. ECF No. 25. Mr. Brown explained that the restrictions imposed by the global pandemic

made the July 1, 2020 deadline impracticable. Id. at 1. The following day, “[i]n light of the COVID-

19 pandemic, as explained in the motion,” the Court granted Mr. Brown’s motion for an extension

of the July 1, 2020 deadline. ECF No. 26 at 1. Pursuant to that order, Mr. Brown’s habeas petition

was to be served and filed on or before September 11, 2020, one year from the date the CCA denied

Mr. Brown’s state habeas application. Id. The order also directs that the State must file its answer

on or before ninety days from the date of Mr. Brown’s filing, id. at 2, and Mr. Brown will then have

thirty days to file a reply. Id. at 4. In accordance with the Court’s order, Mr. Brown is

contemporaneously filing and serving his initial federal habeas petition.

       Within the first month after undersigned counsel was appointed to represent Mr. Brown on

October 23, 2019, counsel actively litigated issues to protect Mr. Brown’s statutory rights, see ECF

Nos. 11, 14, and began work on Mr. Brown’s case. Counsel met with Mr. Brown on death row and

obtained his file from state habeas counsel. Soon after, counsel began reviewing the record of Mr.


4
 Mr. Brown objected to portions of the magistrate judge’s scheduling order, including the May 1
deadline. ECF No. 14. The objections were overruled. ECF No. 20.

                                                  5
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                      Page 11 of 22 PageID 407



Brown’s trial, direct appeal, and state habeas proceedings. Counsel was diligently investigating and

preparing Mr. Brown’s petition when, less than five months after being appointed by this Court, the

global pandemic spread to Texas, immediately and unexpectedly impeding counsel’s efforts.

          The contemporaneously filed Petition for Writ of Habeas Corpus may assure this Court that

counsel are acting with due diligence to the best of their abilities under a disaster declaration.

         III. Reasons for granting relief

          The global pandemic, COVID-19, has brought about extraordinary circumstances that

compelled a state-wide declaration of disaster in Texas that has been in effect since March 13, 2020.

These extraordinary circumstances have prevented counsel from completing the diligent

investigation that began prior to the battle against COVID-19. The limitations on investigation—

including restrictions on travel and interpersonal contact, and the suspension of visitation at the

prison where Mr. Brown resides—have prevented Mr. Brown’s counsel from fulfilling their statutory

and ethical obligations to fully investigate this case, and the claims available—or potentially available—

to Mr. Brown. Modification or suspension of the current scheduling order will avoid unforeseen and

unintended results that, due to the limitations on investigation that have been necessary to stem the

spread of the virus, are both inefficient and inequitable.

               A. Extraordinary Circumstances – COVID-19

          On March 11, 2020, the World Health Organization declared a global pandemic. The

outbreak related to the novel coronavirus, or COVID-19. COVID-19 is a highly contagious, and

potentially deadly respiratory illness that causes fever, cough and shortness of breath. See Centers

for Disease Control and Prevention (CDC), Coronavirus Disease 2019 (COVID-19).5




5
    See https:// https://www.cdc.gov/coronavirus/2019-nCoV/index.html

                                                    6
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                      Page 12 of 22 PageID 408



        On March 13, 2020, Texas Governor Greg Abbott declared a state of disaster in Texas,

taking unprecedented actions to address the COVID-19 virus outbreak.6 Governor Abbott, other

local and national officials and their advisors have all emphasized that limiting person-to-person

contact is essential, in order to limit the spread of the virus. In his March 13, 2020 declaration,

Governor Abbott informed the public that: the virus could be transmitted “between individuals who

are in close contact with each other,” while urging all citizens to heed official advice “to protect their

health and safety.”7

        Public health directives precluded travel. Preventing the spread of the virus required

suspension of in-person efforts to collect and inspect records, interviews with witnesses, and the

scheduling and performance of expert inspections, analyses, and examinations. Respondent

suspended all in-person contact with Mr. Brown and all other incarcerated inmates to “prevent and

mitigate the spread of the virus” and to provide and maintain a “safe and healthy environment for

all involved.”8

        Since March 2020, the global pandemic has not gone away. Rather, it has spread and

accelerated. The Governor of Texas renewed the state of disaster on July 10, 2020, after an alarming

number of people became infected with the virus,9 and again on August 8, 2020.10 Governor Abbott

most recently renewed the declaration on September 7, 2020.11 As universities and schools reopen,




6
   See https://gov.texas.gov/news/post/governor-abbott-declares-state-of-disaster-in-texas-due-to-
covid-19
7
   Id.
8
   Texas Department of Criminal Justice, Procedures Implemented in Response to COVID-19
March 11, 2020, http://www.tdcj.texas.gov/video/Communicable_Disease.html
9
   See https://gov.texas.gov/news/post/governor-abbott-extends-statewide-covid-19-disaster-
declaration-2
10
    See https://gov.texas.gov/news/post/governor-greg-abbott-renews-covid-19-disaster-declaration-3
11
    See https://gov.texas.gov/news/post/governor-abbott-extends-statewide-disaster-declaration-for-
covid-19-5

                                                    7
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                     Page 13 of 22 PageID 409



the state is facing new struggles to contain the virus.12 As of September 9, 2020, there were 662,427

confirmed cases, and 13,792 deaths in Texas.13

           The unforeseen and unprecedented circumstance that have arisen from the COVID-19

pandemic are beyond Mr. Brown’s control and more than suffice as extraordinary circumstances.14

                B. Limitations on investigation

           The necessary measures taken to slow the pandemic have effectively curtailed counsel’s

investigation. See United States v. Crusius, No. EP-20-CR-0039-DCG, ECF No. 95 (Memorandum

Opinion and Order) at 4 (W.D.Tex. Jul. 28, 2020). The importance of a meaningful investigation,

which includes a mitigation investigation, cannot be understated. However, counsel’s ability to

complete such an investigation has been limited due to ongoing efforts to manage the spread of

COVID-19. Counsel has been impeded in their efforts to conduct in-person interviews with

witnesses, meet with Mr. Brown in person, obtain records and documents, and have experts evaluate




12
     See https://www.texastribune.org/2020/09/08/texas-universities-coronavirus-parties/;
https://www.texastribune.org/2020/09/02/texas-schools-coronavirus-tests/
13
   https://coronavirus.jhu.edu/region/us/texas
14
   A number of federal courts have found COVID-19 an “extraordinary circumstance” in the
context of equitable tolling of the limitations period in § 2244(d)(1). See e.g., Cowan v. Davis, No.
1:19-cv-00745, 2020 WL 1503423, at *2 (E.D.Cal. Mar. 30, 2020) (noting the “extraordinary and
unforeseeable circumstances arising from the COVID-19 pandemic”); Cowan v. Davis, No. 1:19-
cv-00745, 2020 WL 4698968, at *3 (E.D.Cal. Aug. 13, 2020) (again noting the “extraordinary
circumstances brought about by the COVID-19 pandemic”); Hutto v. Cain, No. 3:20-CV-98, slip
op. at 1, 2 (S.D.Miss. Jun. 6, 2020) (finding the “[pandemic] situation presents a rare and
exceptional event,” and finding the petitioner’s situation “is rare and extraordinary”); Fitzgerald v.
Shinn, No. CV-19-5219, 2020 WL 3414700, at *2 (D.Ariz. Jun. 22, 2020) (“Without question, the
global COVID-19 pandemic is an extraordinary circumstance that is currently interfering with the
development of Petitioner’s habeas claims because the claims require additional investigation,
including extensive travel and the assistance of experts.”); Brown v. Davis, No. 1:19-cv-01796, slip
op. at 13 (E.D.Cal. Aug. 27, 2020) (noting the “extraordinary circumstances brought about by the
COVID-19 pandemic”);see also Pickens v. Shoop, No. 1:19-cv-558, 2020 WL 3128536, at *3 (“It
also seems obvious that ‘extraordinary circumstances’ likely stand in the way of [Petitioner] timely
filing a complete petition. In fact, that is probably an understatement.”).

                                                    8
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                       Page 14 of 22 PageID 410



Mr. Brown. These limitations have prevented Mr. Brown’s counsel from fulfilling their professional

and ethical obligations.

                    1. Prevailing professional norms

        The American Bar Association (“ABA”) Guidelines for the Appointment and Performance

of Defense Counsel in Death Penalty Cases (“ABA Guidelines” or “Guidelines”), first adopted in

1989, were revised and updated in 2003 to accurately reflect current death penalty law and practice.

31 Hofstra L. Rev. 913 (2003). After the revision of the ABA Guidelines in 2003, the Supplementary

Guidelines for the Mitigation Function of Defense Teams in Death Penalty Cases (“Supplementary

Guidelines”) were developed to address the urgent need to help defense counsel understand how to

supervise the development of mitigation evidence and direct a key member of the defense team, the

mitigation specialist. Supplementary Guidelines for the Mitigation Function of Defense Teams in

Death Penalty Cases, 36 Hofstra L. Rev. 679 (2008). The Supplementary Guidelines are a

complementary extension of the ABA Guidelines.15

        Counsel is obligated to “conduct thorough and independent investigations relating to the

issues of both guilt and penalty.” ABA Guidelines, Guideline 10.7(A); Guideline 10.15.1,

Commentary, at 1085-86. This obligation includes seeking out and interviewing potential witnesses

having purported knowledge of the events surrounding the offense itself, and “witnesses familiar with

aspects of the client’s life history that might affect the likelihood that the client committed the charged

offense(s), and the degree of culpability for the offense.” ABA Guidelines, Guideline 10.7,

Commentary, at 1019.




15
  The ABA Guidelines and the Supplementary Guidelines have been cited favorably in hundreds
of state and federal capital appellate decisions, including the United States Supreme Court. See Ex.
1 (Olson-Gault Decl. ¶ 7).

                                                    9
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                     Page 15 of 22 PageID 411



        Finding and interviewing witnesses who have known a capital defendant throughout his life

is an essential component of a mitigation investigation. And, in-person interviews with the client,

witnesses, and family members are at the core of any adequate investigation. The Supplementary

Guidelines describe the importance of in-person interviews:

        Team members must conduct in-person, face-to-face, one-on-one interviews with the
        client, the client’s family, and other witnesses who are familiar with the client’s life,
        history, or family history or who would support a sentence less than death. Multiple
        interviews will be necessary to establish trust, elicit sensitive information and conduct
        a thorough and reliable life-history investigation. Team members must endeavor to
        establish the rapport with the client and witnesses that will be necessary to provide
        the client with a defense in accordance with constitutional guarantees relevant to a
        capital sentencing proceeding.

Supplemental Guideline 10.11(C) (emphasis added). “Remote technology options such as video

conferencing and phone calls do not provide an adequate alternative for capital defenders, mitigation

specialists, experts, or investigators.” Ex. 1 (Olson-Gault Decl. ¶ 25).

        Since March 2020, stay-at-home orders from State and local officials, and guidelines from

the Centers for Disease Control (“CDC”) have restricted travel and in-person contact with others in

an attempt to stop the spread of the virus. This has significantly limited the ability of Mr. Brown’s

counsel to travel and conduct in-person interviews.

        “In-person visits with the client and client’s family are also a crucial tool in dictating the

defense team’s choices regarding necessary mental health screening and experts, which are especially

important given the near-ubiquity of mental health issues in capital cases.” Ex. 1 (Olson-Gault Decl.

¶ 27). “In many cases, the results of such observation render a ‘psychologist or other mental health

expert [] a needed member of the defense team.’” Id. (quoting ABA Guidelines, Guideline 10.4,

Commentary, at 1004).

        In-person interviews were halted on March 13, 2020. This was necessary and appropriate

not only for the well-being of the legal team, but also those witnesses whom they might contact. Lay



                                                   10
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                     Page 16 of 22 PageID 412



witnesses are often the most powerful evidence presented in support of a sentence less than death,

and it is essential to seek out and meet potential witnesses in person, particularly family members.

The sharing of personal family memories, often which can be difficult, requires that the defense

team establish rapport, spending time to earn the trust of witnesses and to obtain the necessary family

and social history information. This process is necessarily personal and emotional, and must be done

in person in order to be effective.

        Attached to this motion is a comprehensive Declaration on the Impacts of COVID-19

Pandemic On Mitigation Investigation. Ex. 2 (Decl. of Elizabeth Vartkessian, Ph.D.). This

declaration accurately describes the challenges that capital defense teams, like Mr. Brown’s, have

been experiencing. As set forth in the declaration, Ms. Vartkessian is a well-respected national expert

on mitigation investigation in capital cases; she has worked extensively in all Federal Circuits

including the Fifth Circuit; and she is an investigator licensed by the State of Texas.

        Similarly, attached is a declaration from Emily Olson-Gault, Esq., current Director and Chief

Counsel of the American Bar Association Death Penalty Representation Project. Ex. 1 (Olson-Gault

Decl.). The declaration describes in detail how health concerns related to COVID-19 have affected

the ability of capital defense teams to timely carry out their duties and obligations under the standards

set forth in the ABA Guidelines and Supplementary Guidelines. Id. Counsel will not set forth the

entirety of the declarations herein but incorporates them by reference.

                    2. Specific facts of this case

                         a. In-person meetings with Mr. Brown

        Since March 13, 2020, Mr. Brown’s legal team has not been able to visit Mr. Brown. Out of

health and safety concerns, TDCJ has suspended all visitation at the Polunsky Unit where Mr. Brown

is incarcerated. In-person contact with the client is essential for establishing a relationship of trust

with the client. See ABA Guidelines, Guideline 10.11(C); Guideline 10.5 and Commentary (“Client


                                                     11
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                       Page 17 of 22 PageID 413



contact must be ongoing, and include sufficient time spent at the prison to develop a rapport between

attorney and client.”) (emphasis added); Guideline 10.15.1(E)(1)-(2) (Post-conviction counsel must

“maintain close contact with the client” and “monitor the client’s mental, physical, and emotional

condition [].”).

         Moreover, “[c]ounsel at all stages of the case should engage in an interactive continuing

dialogue with the client concerning all matters that might reasonably be expected to have a material

impact on the case, such as: [investigation and assistance client might provide, legal issues, and client’s

relationship with others].” ABA Guidelines, Guidelien10.5(C). These communications enable

counsel to not only be assisted by their client, but also to gauge the client’s reactions, and appreciation

of the legal and factual work on the case. These essential communications cannot be accomplished

through telephone calls,16 which are essentially aimed at maintaining an existing relationship, but

which do not permit meaningful, essential interactive dialogue and the critical opportunity to

observe. Counsel’s observation of Mr. Brown’s mental state are a necessary part of representation.

See Ex. 1 (Olson Decl. ¶ 27) (citing ABA Guideline 4.1, Commentary, at 956).

                         b. Inability to have Mr. Brown evaluated by experts

        Mr. Brown has retained experts to assist in these capital habeas proceedings. Two of these

experts have reviewed available materials related to Mr. Brown’s case, and have indicated that in

order to fully inform their opinion, they will need to meet with Mr. Brown in-person. See Ex. 3

(Gumkowski Decl. ¶ 7). As the prison where Mr. Brown resides has suspended visitation, this is not

possible. Once the prison is re-opened to visitation, arrangements will have to be made for these

experts to meet with Mr. Brown—amidst an almost certain overwhelming wave of requests due to

the prolonged visitation suspension.


16
  Mr. Brown’s team is able to communicate with Mr. Brown through 30-minute phone calls, where
there are no assurances of confidential communications.

                                                    12
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                     Page 18 of 22 PageID 414



                          c. In-person witness interviews

        As discussed above, Mr. Brown’s counsel is obligated to follow the Guidelines that have been

set by the ABA for representation in a capital case. These Guidelines include conducting in-person

interviews with witnesses. Due to the efforts to manage COVID-19, counsel has not been able to

fulfil these obligations. Conducting in-person interviews during these times would go against the

relevant orders and advice of government officials and public health authorities concerning public

health and safety. Doing so would also risk damaging any possible relationship between Mr. Brown’s

counsel and potential witnesses.

        One of Mr. Brown’s counsel has a compromised immune system which places them in a

heightened risk category for infection and serious illness. Similarly, there are potential witnesses that

are also likely at high risk due to their age and existing medical conditions. Many of the potential

witnesses are located in Texas, where deaths and hospitalizations have continued to rise and spike

since March.

        In-person interviews are necessary, at a minimum, to re-investigate Mr. Brown’s life history

and complete an adequate mitigation investigation and to provide additional support for his claims

of ineffective assistance of counsel, misconduct, mitigation, and juror bias. Until these in-person

interviews are conducted, it cannot be know what additional information will be gained, and how

that information may be useful to Mr. Brown.

               C. Fruits of further investigation are likely

        Investigation done so far points to additional, favorable evidence that is inaccessible through

the exercise of due diligence. Information known to Mr. Brown’s counsel at this time, and contained

within his initial Petition, strongly suggests that when Mr. Brown can be properly evaluated (in-

person) by his experts, the results are likely to include significant favorable mitigation evidence that

could have been, but was not, investigated, discovered, developed and presented at trial, or in state


                                                    13
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                      Page 19 of 22 PageID 415



habeas proceedings. Similarly, for the reasons described above, in-person witness interviews are also

likely to provide useful information, as will follow-up, in-person meetings with Mr. Brown himself.

        It is possible, and rather likely, that upon further investigation—when possible—evidence will

be developed that may support the allegations timely raised in Mr. Brown’s initial Petition, or new

allegations that relate back to a claim timely raised, pursuant to Fed. R. Civ. P. 15(c)(1). Additionally,

this evidence may support new allegations or claims that do not relate back, but for which Mr. Brown

is entitled to equitable tolling under Holland v. Florida, 560 U.S. 631, 649 (2005). Or, the evidence

may be such that it forms the factual predicate for a new claim or claims that could not have been

discovered earlier, and that therefore will be timely under 28 U.S.C. § 2244(d)(1)(D) if filed within

one year of the restrictions being lifted. The likelihood that further investigation will result in the

development of evidence that falls within one of these categories is great. However, because of the

unexpected and exceptional circumstances of COVID-19, and the necessary restrictions imposed to

fight the pandemic, one cannot know what that evidence is, or in what category it will fall. If this

information supports a ground for habeas relief, Mr. Brown should be permitted to present it to the

Court as he would under normal circumstances.

             D. In light of the extraordinary circumstances, the current scheduling order is
                neither efficient nor equitable, and modification or suspension of the
                order will produce more efficient and equitable results

        Based on the current scheduling order, ECF No. 26, Mr. Brown would have 111 days from

the date his initial Petition is filed to amend his pleading as a matter of course (90 days for the State

to answer and then 21 days for Mr. Brown to amend). See id.; Fed. R. Civ. P. 15(a)(1)(B).

        It seems entirely unlikely that, under the current order and due to present circumstances,

conditions will be such that Mr. Brown will be able to complete his investigation within the currently

allotted time. When conditions are lifted and the investigation can be completed, Mr. Brown

reasonably expects to file an amended petition that will contain new allegations, and potentially new


                                                   14
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                     Page 20 of 22 PageID 416



claims. This will likely draw a response from the State. If this is not possible within the currently

allotted time, Mr. Brown could then seek leave to amend a second time. See Fed. R. Civ. P. 15(a)(2)

(permitting amendment with the opposing party’s written agreement or the Court’s leave, and noting

that the Court “should freely give leave when justice so requires”). If leave were granted, or the State

was in agreement, the State would likely want to file a response to the amended pleading.

        Given the multiple filings that accommodating a state- and nationwide disaster will no doubt

precipitate, the current scheduling order does not seem to be the most efficient way to proceed

considering the current circumstances and potential results.

        In order to avoid the inefficiency of a second answer, before the pandemic, the State agreed

in more than one instance to delaying its answer until after the petitioner had a reasonable time to

amend. See Cade v. Davis, No. 3:17-cv-3396, ECF No. 49 (N.D.Tex. Nov. 11, 2018) (motion for

joint scheduling order allowing for amendment prior to State’s answer); see also Rubio v. Davis, No.

1:18-cv-00088, ECF No. 18 (S.D.Tex. Sept. 4, 2019) (motion requesting leave to amend based upon

agreement with the State), ECF No. 26 (joint proposed scheduling order delaying State’s answer until

after petitioner amended); Brewer v. Davis, No. 2:15-cv-00050, ECF No. 40 (N.D.Tex. May 5, 2016)

(State’s initial answer filed after amended petition).

        Allowing Mr. Brown a reasonable time (in this case 183 days) to amend as a matter of course,

after conditions reopen and he can complete his investigation, creates certainty and provides

flexibility to minimize delay. This also gives the parties and the Court the best opportunity to assess,

based on all the facts, the timeliness vel non of any new allegations or claims.

        Unintended, unanticipated, and inefficient results can be avoided by modifying or

suspending the current schedule in recognition of the extraordinary circumstances and their current

and future effects on these proceedings, or by staying these proceedings upon the filing of Mr.

Brown’s initial habeas petition.


                                                   15
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                  Page 21 of 22 PageID 417



       IV. Conclusion

        For the forgoing reasons, the Court should grant Mr. Brown’s motion, modify or suspend

operation of, the scheduling order, and direct the parties to file quarterly advisories or when the

Courts determines are appropriate. Alternatively, the Court should stay these proceedings and direct

the parties to file regular advisories.17




DATED: September 11, 2020                     Respectfully submitted,

                                              MAUREEN FRANCO
                                              FEDERAL PUBLIC DEFENDER


                                              /s/ Timothy P. Gumkowski
                                              Timothy P. Gumkowski
                                              Texas Bar No. 24104788
                                              Assistant Federal Defender
                                              Office of the Federal Public Defender
                                              Capital Habeas Unit
                                              919 Congress, Suite 950
                                              Austin, Texas 78701
                                              737-207-3007 (tel.)
                                              512-499-1584 (fax)
                                              Tim_gumkowski@fd.org

                                              Counsel for Petitioner Micah Crofford Brown




 A similar procedure was recently ordered in another capital habeas proceeding. Nunnery v.
17


Gittere, No. 3:19-cv-00618 (D. Nev. Aug. 24, 2020), ECF No. 19.

                                                16
Case 3:19-cv-02301-L-BN Document 30 Filed 09/11/20                   Page 22 of 22 PageID 418




                               CERTIFICATE OF CONFERENCE

        On September 10, 2020, undersigned counsel for Petitioner conferred with counsel for

Respondent, Assistant Attorney General Erich Dryden, who authorized Petitioner to state that

Respondent opposes the relief sought in this Motion.



                                               /s/ Timothy Gumkowski
                                               Timothy Gumkowski




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of September, 2020, I electronically filed the foregoing

Motion with the Clerk of Court using the CM/ECF system which will send notification of such filing

to the following:

        Erich Dryden
        Assistant Attorney General
        P.O. Box 12548, Capitol Station
        Austin, Texas 78711-2548
        (512) 936-1400 (tel.)
        (512) 320-8132 (fax)
        erich.dryden.oag.texas.gov

                                               /s/ Timothy Gumkowski
                                               Timothy Gumkowski




                                                 17
